Exhibit 10.20
SECOND AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE
THIS SECOND AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE (this “Amendment")
is entered into as of March 24, 2011 by and among BAY CITY CAPITAL FUND IV
CO-INVESTMENT FUND, L.P. (“Investor”) and VIA PHARMACEUTICALS, INC., a Delaware
corporation (the “Company"). Investor and the Company are sometimes referred to
in this Amendment, individually, as a “Party” and, collectively, as the
“Parties.”

1.   Amendment of Note. The Parties hereby agree to amend that certain
Promissory Note, dated March 26, 2010, made and issued by the Company to
Investor under that certain Note and Warrant Purchase Agreement dated as of
March 26, 2010, which Promissory Notes were amended and restated on November 15,
2010 and amended on January 14, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Note”), as follows: the phrase
“June 30, 2011” in subclause (i) of Section 4 of the Note is hereby deleted in
its entirety and replaced with “September 30, 2011.”

2.   Survival. Except as expressly modified hereby, all of the provisions of the
Note remain in full force and effect and shall be unaffected by this Amendment.

3.   Execution in Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. This Amendment or any
counterpart may be executed and delivered by facsimile or email with scan
attachment copies or pdf, each of which shall be deemed an original.

[Signature Page Follows]

 

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

     
 
  COMPANY:
 
   
 
  VIA PHARMACEUTICALS, INC.
 
   
 
   
 
  By: /s/ Karen S. Wright
 
   
 
  Name: Karen S. Wright
 
   
 
  Title: VP Finance, Controller
 
   
 
   
 
  Address:
 
   
 
  VIA Pharmaceuticals, Inc.
 
  750 Battery Street, Suite 330
 
  San Francisco, California 94111
 
  Attention: Vice President, Controller
 
  Facsimile: (415) 283-2214
 
  Electronic mail:
 
  Karen.Wright@viapharmaceuticals.com

[Signature page to Note Amendment]

 

 



--------------------------------------------------------------------------------



 



     
 
  INVESTOR:
 
   
 
  BAY CITY CAPITAL FUND IV CO-INVESTMENT FUND, L.P.,
 
   
 
  By: Bay City Capital Management IV LLC, its
 
  general partner
 
   
 
  By: Bay City Capital LLC, its manager
 
   
 
  By: /s/ Fred Craves
 
   
 
  Name: Fred Craves
 
   
 
  Title: Managing Director
 
   
 
  Address:
 
  Bay City Capital Fund IV, L.P.
 
  750 Battery Street, Suite 400
 
  San Francisco, California 94111
 
  Attention: Managing Director
 
  Facsimile:
 
  Electronic mail:

[Signature page to Note Amendment]

 

 